Bullard, J,

delivered the opinion of the court.
This suit was instituted against the defendant, Williamson, to recover the amount of certain promissory notes, secured by mortgage, and Akin, the third possessor of the mortgaged premises, was made a party. Judgment was rendered against Williamson for the amount due, and the mortgaged property was ordered to be sold. The third possessor, alone, appealed.
The appellant having failed to bring up a transcript of the record, the plaintiff and appellee brings it into this court, and prays an amendment of the judgment below, so as to allow him a higher rate of interest on one of the notes. We think this cannot be done. The debtor is not before the court, and we cannot alter the judgment, as it relates to him, without *218making him a party. The only question between the plaintiff and Akin, the third possessor, in the court below, was, whether the property in his possession was liable to be sold, to satisfy such judgment, as should be recovered against Williamson. We cannot increase the amount of the judgment without affecting Williamson, who is not a party to the appeal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.